          Case
          Case1:20-cv-04695-LTS
               1:20-cv-04695-LTS Document
                                 Document10
                                          9 Filed
                                            Filed06/19/20
                                                  06/19/20 Page
                                                           Page11of
                                                                 of44



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 WELLS FARGO BANK, N.A.,                         §
                                                 §   Case No. __________
              Plaintiff,                         §
                                                 §
               v.                                §
                                                 §   Honorable Judge __________
 BOUCHARD TRANSPORTATION CO.,                    §
 INC., in personam; M/V EVENING                  §
 STAR, her engines, tackle, furniture,           §
 apparel, appurtenances, etc., in rem;           §   [PROPOSED] EX PARTE ORDER
 BARGE B. NO. 250, her engines, tackle,          §   FOR APPOINTMENT OF
 furniture, apparel, appurtenances, etc., in     §   SUBSTITUTE CUSTODIAN AND FOR
 rem,                                            §   SERVICE OF PROCESS
                                                 §
              Defendants.                        §
                                                 §


       THIS MATTER is before the Court on Plaintiff Wells Fargo Bank, N.A.’s (“Wells Fargo”)

Motion for Appointment of Substitute Custodian (the “Motion”). Having reviewed the applicable

filings and law, it is hereby

       ORDERED AND ADJUDGED that the Motion is GRANTED.

       IT IS FURTHER ORDERED that the United States Marshal for the Southern District of

New York is hereby authorized and directed upon the seizure of the M/V Evening Star, Official

Number 1234828, and Barge B. No. 250, Official Number 1235496 (collectively, the “Vessels”),

and the Vessels’ engines, apparel, furniture, equipment, appurtenances, tackle, etc., in rem,

pursuant to said Warrant of Arrest, to surrender the possession thereof to the custody of the

Substitute Custodian, National Maritime Services, Inc. (“NMS”), by their arrest.

       IT IS FURTHER ORDERED that the Marshal be discharged from his duties and

responsibilities for the safekeeping of the Vessels and be held harmless from any and all claims

arising out of the substituted possession and safekeeping.
           Case
           Case1:20-cv-04695-LTS
                1:20-cv-04695-LTS Document
                                  Document10
                                           9 Filed
                                             Filed06/19/20
                                                   06/19/20 Page
                                                            Page22of
                                                                  of44



         IT IS FURTHER ORDERED that Alice D. Colarossi, Alan Swimmer and Gerard

LoPreiato are hereby appointed as substitute process servers to serve the Warrants of Arrest on the

Vessels.

         IT IS FURTHER ORDERED that NMS is hereby appointed the substitute custodian of the

Vessels to retain the same in custody for possession and safekeeping during the pendency of their

arrest in this jurisdiction, for the compensation set forth in the fee schedule included in the Consent

and Indemnification Agreement for the Appointment of a Substitute Custodian filed with the

Court.

         IT IS FURTHER ORDERED that NMS shall, at the direction of the Vessel’s owner or

Wells Fargo, and by appointment only, permit prospective purchasers to board and inspect the

Vessels.

         IT IS FURTHER ORDERED that all Marshal’s costs be paid prior to the release of the

Vessels and all further constructive costs will be borne by Wells Fargo unless Wells Fargo is

awarded expenses and costs against the Vessels.

         IT IS FURTHER ORDERED that the Substitute Custodian must sign a receipt for the

Vessels and the Marshal must attest to the date and time of release on a U.S. Marshal’s Return.

         IT IS FURTHER ORDERED that all reasonable expenditures which may be incurred by

the United States of America and NMS, or by any party advancing funds to NMS, in towing,

safekeeping, and maintaining the Vessels while she is in custodia legis shall be administrative

expenses in this action and a first charge on the Vessels herein, to be paid prior to the release of

the Vessels or the distribution of proceeds.

         IT IS FURTHER ORDERED that NMS, at its discretion, shall be permitted to move the

Vessels from their current location, if deemed necessary, to safe locations within the District, and




                                                 -2-
          Case
          Case1:20-cv-04695-LTS
               1:20-cv-04695-LTS Document
                                 Document10
                                          9 Filed
                                            Filed06/19/20
                                                  06/19/20 Page
                                                           Page33of
                                                                 of44



shall provide notice to the Court, U.S. Marshal, and all parties in this action upon moving the

Vessels. NMS shall also be allowed to discharge cargo, at its discretion, if necessary to perform

its duties as the substitute custodian.

        IT IS FURTHER ORDERED that NMS is authorized to take all reasonable measures to

protect and maintain the value of the Vessels and other related property in its custody and to

prevent liabilities to third parties, including personal injury, property or pollution damage, without

specific authorization.

        IT IS FURTHER ORDERED that NMS is authorized to release the Vessels from its

custody and control to their respective owners subject to an order of the Court, or without further

court order, a mutual agreement between all parties to the suit.

        IT IS FURTHER ORDERED that NMS shall maintain adequate insurance to respond in

damages for loss or injury to the Vessels or for damage sustained by third parties due to any act,

fault, or negligence by the substitute custodian. Specifically, NMA shall maintain Commercial

General Liability insurance in an amount not less than two million dollars ($2,000,000) per

occurrence/aggregate or equivalent umbrella coverage.

        IT IS FURTHER ORDERED that Wells Fargo shall immediately deposit $25,000 into a

Wells Fargo account (the “Account”). NMS shall access funds in the Account to collect fees for

its services within the scope of this order. Every two weeks from the first Monday following this

Order, NMS shall submit invoices to Wells Fargo for these services. Within five business days of

receiving an invoice, Wells Fargo shall replenish the Account with the invoiced amount. NMS’s

fee schedule is attached as Appendix A to this Order.

        IT IS FURTHER ORDERED that NMS shall comply with all orders of the Captain of the

Port, United States Coast Guard, including but not limited to, an order to move the Vessels, and




                                                -3-
          Case
          Case1:20-cv-04695-LTS
               1:20-cv-04695-LTS Document
                                 Document10
                                          9 Filed
                                            Filed06/19/20
                                                  06/19/20 Page
                                                           Page44of
                                                                 of44



any applicable federal, state, and local laws, regulations, and requirements pertaining to vessel and

port safety. NMS shall advise the Court, the parties to the action, and the United States Marshal,

of any movement of the Vessels pursuant to an order of the Captain of the Port, United States

Coast Guard, or otherwise within twenty-four hours of such Vessels movement.


               New York
SIGNED at __________________ this ___          June
                                   19 day of ______________, 2020.




                                                /s/ Laura Taylor Swain
                                              ___________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                -4-
